Citation Nr: 1402450	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Whether the Veteran is eligible for a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In an October 2012 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a July 2009 decision, the RO denied the Veteran's claim for a nonservice-connected pension award.  In September 2009, the Veteran filed a notice of disagreement with respect to the denial.  As described in a written argument recently submitted by the Veteran's representative, a statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.  Accordingly, the issue of whether the Veteran is eligible for a nonservice-connected pension is addressed in the REMAND portion of the decision below.  The Veteran will be notified if further action on his part is required.

In the October 2012 decision, the Board also remanded the Veteran's claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  A January 2013 rating decision granted service connection for erectile dysfunction and assigned a noncompensable disability rating, effective September 10, 2007.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of both upper extremities was not caused or aggravated by his service-connected diabetes mellitus, type II.

2.  Resolving reasonable doubt in favor of the Veteran, he has peripheral neuropathy of both lower extremities that is likely caused by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy of the upper extremities is not proximately due to or aggravated by his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The Veteran's peripheral neuropathy of the lower extremities is proximately due to his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the current appeal, an October 2007 letter complied with VA's duty to notify the Veteran with regard to the service connection claim.   In particular, the letter informed the Veteran of the evidence necessary to sustain a claim of entitlement to service connection to include on a secondary basis.  Further, the Veteran was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the October 2007 letter.
With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent a VA examination in February 2007, October 2007, August 2008, and December 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for their conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

Here, the Veteran does not claim and the record does not reflect that peripheral neuropathy of the upper and lower extremities was present in service or within the first post service year or is otherwise related to active service.  Claims which do not have support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Thus, the Board will consider the Veteran's claims on a secondary service connection basis alone and not on a direct service connection basis.

In this matter, the Veteran has asserted that he has peripheral neuropathy of the upper and lower extremities that is due to his service-connected diabetes mellitus.  See the September 2007 claim.  It is undisputed that he is currently service-connected for diabetes mellitus, type II.  See the rating decision dated May 2007.

A May 2000 VA treatment record indicated that the Veteran had new onset diabetes mellitus for at least one year with some neuropathy symptoms, specifically diminished sensation in his feet.  VA treatment records dated December 2000 noted that the Veteran's previous "subjective feelings of neuropathy walking in water" have improved in conjunction with better glycemic control as to his diabetes mellitus.

The Veteran was afforded a VA examination in February 2007 which documented his complaints of heel pain, which the examiner determined were due to plantar fasciitis that was unrelated to his diabetes mellitus.  The Veteran denied any burning, numbness, or tingling of his feet.  With respect to his upper extremities, the Veteran reported some hand stiffness and tingling of the right thumb over the years.  The examiner noted that in the past the Veteran had been told these symptoms were due to pathology of the cervical spine.  The Veteran also reported that if he puts his arms above his head, he will feel a sensation of his arms falling asleep; the examiner noted, "which again would confirm that this is probably cervical spine pathology."  The examiner concluded, "[t]he Veteran denies any symptomatology that is related [to] diabetic neuropathy of the upper or lower extremities."  He further opined, "[i]ntermittent, atypical complaints of upper extremities would not be the result of or caused by the diabetes."

The Veteran was afforded another VA examination in October 2007 at which time the examiner noted that the Veteran's symptoms of leg soreness upon climbing steps would not be symptomatic of neuropathy.  He further stated that the Veteran's bilateral hand stiffness and right thumb tingling and other reported symptoms of the upper extremities, are not typical of diabetic neuropathy.  He therefore concluded, "[t]his is not neuropathy and not secondary to diabetes."

In a letter dated June 2008, VA practitioner, Dr. T.R.B. indicated that the Veteran "has developed a painful neuropathy of his hands and feet which I feel is secondary to his diabetes."

In a VA treatment record dated June 2008, it was noted that the Veteran continues to complain of shooting pains in the hands and feet, and of a persistent cold feeling in his feet.  A diagnosis of "presumed diabetic neuropathy" was noted.  An August 2008 VA treatment record documented the Veteran's history of upper and lower extremity numbness and tingling.  The treating physician then concluded, "[g]iven his long-standing history of poorly controlled diabetes, most likely etiology of this symptom is diabetic neuropathy.  The distribution of his symptoms reveals a symmetrical neuropathy extending to the mid-calf in the lower extremities."  The treating physician recommended an electromyographical (EMG) study to confirm this diagnosis.

The Veteran was afforded a VA examination in August 2008 in order to address his diabetes symptomatology.  The Veteran described a history of upper extremity positional tingling of the hands and fingers over the past three years.  He reported that "it feels like it falls asleep;" he described symptoms of stiffness associated with paresthesias, which had resolved.  The Veteran also denied any lower extremity peripheral neuropathy, paresthesias, esthesias, or sensory abnormalities.  The examiner concluded that no peripheral neuropathy was found of the upper or lower extremities at the present time.  He further stated, "[t]emporary intermittent paresthesias of the upper extremities, not consistent with diabetic peripheral neuropathy."

The Veteran was again afforded a VA examination in December 2008 at which time he reported experiencing constant tingling of the feet and toes for the last three to four years.  He stated that movement and change in position usually does not help relieve these symptoms.  The Veteran also described positional hand numbness and tingling, which is resolved with movement.  The examiner noted that "the hands will feel as if they are falling asleep at times.  It is not stocking glove in distribution."  The examiner then concluded,

Clinical symptoms of diabetic neuropathy to the upper extremities, not secondary to diabetes.  Veteran is symptomatic for tingling bilaterally, stocking glove neuropathy of the feet as least as likely as not secondary to diabetes.

A January 2009 VA treatment record indicated a continuing diagnosis of peripheral neuropathy of the lower extremities.  VA treatment records dated July 2009 noted the Veteran's report of some numbness and tingling in his feet.  It was further reported that his sensation is diminished to the entire plantar aspect of both feet.  The treating physician then noted a diagnosis of diabetes mellitus with peripheral neuropathy.




a. Peripheral neuropathy of the upper extremities.

For the reasons set forth below, the Board concludes that service connection is not warranted for peripheral neuropathy of the upper extremities.

As detailed above, it is undisputed that the Veteran has reported symptoms of numbness and tingling in both upper extremities.  However, VA examiners have repeatedly noted that these neurological symptoms of the upper extremities are not due to the service-connected diabetes mellitus.  See, e.g., the VA examination report dated December 2008, August 2008, and October 2007.  Specifically, the October 2007 VA examiner determined that the described upper extremity symptomatology was not typical of diabetic neuropathy and was not secondary to diabetes.  Similarly, the August 2008 VA examiner concluded that the temporary intermittent paresthesias of the upper extremities, described by the Veteran, were not consistent with diabetic peripheral neuropathy.  In addition, the December 2008 VA examiner concluded that the clinical symptoms of diabetic neuropathy to the upper extremities were not secondary to diabetes.  Crucially, the Board finds these examination reports to be based upon review of the record and analyses of the Veteran's entire history, including his medical history as to the service-connected diabetes mellitus.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board recognizes that Dr. T.R.B. indicated that the Veteran has neuropathy of the hands that is secondary to diabetes mellitus.  However, the Board finds the opinion of Dr. T.R.B. to be of little probative value as he failed to articulate a rationale for the conclusion rendered.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran has submitted his own statements to support his claim of service connection.  As a lay person, he is competent to testify to observable symptoms such as tingling and numbness.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his diabetes mellitus.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran claims that his peripheral neuropathy of the upper extremities is caused or aggravated by his service-connected diabetes mellitus, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).  The Board further observes that the Veteran's contentions in support of dependent and/or aggravated symptomatology are contradicted by the findings of the VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering negative nexus opinions in October 2007, August 2008, and December 2008.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In summary, for the reasons expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of both upper extremities as secondary to the service-connected diabetes mellitus.  The benefit sought on appeal is accordingly denied.

b. Peripheral neuropathy of the lower extremities

The Board finds that the evidence of record supports a finding that the Veteran is entitled to service connection for peripheral neuropathy of the lower extremities as secondary to his service-connected diabetes.

As detailed above, the medical evidence documents multiple diagnoses of peripheral neuropathy of both lower extremities secondary to diabetes mellitus.  See the VA examination report dated December 2008 & the VA treatment records dated January 2009 and July 2009.  These findings were confirmed based upon the Veteran's report of non-positional numbness and tingling in the lower extremities as well as physical examination documenting diminished sensation in both feet.  Id.

Crucially, these findings demonstrate a causal connection between the Veteran's currently diagnosed peripheral neuropathy of the lower extremities and his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2013); see also Gabrielson, supra.

Accordingly, the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed peripheral neuropathy of the lower extremities was caused by his service-connected diabetes mellitus.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will therefore resolve reasonable doubt in the Veteran's favor and grant service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for peripheral neuropathy of both lower extremities is granted.

Entitlement to service connection for peripheral neuropathy of both upper extremities is denied.


REMAND

As described in the Introduction above, in a July 2009 decision, the RO declined to award the Veteran a nonservice-connected pension because his monthly compensation award is greater than what his pension award would be.  The Veteran has since expressed disagreement with that denial.  See the Veteran's statement received September 2009.

In Manlincon, 12 Vet. App. 238, the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of eligibility for a nonservice-connected pension.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue an SOC pertaining to the issue of whether the Veteran is eligible for a nonservice-connected pension.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


